Case 1:19-Cv-00307 ECF No. 1 filed 04/22/19 Page|D.l Page 1 of 24

UNITED STATES DISTRICT COURT
IN THE WESTERN DISTRICT OF MICHIGAN

SOUTHERN DIVISION
GLENN DOYLE BEACH, JR., Case No.:
Honorable
Plaintiff, Magistrate
vs.
STEVEN T. MELLINGER III, \ x Removed From:
Individually, Berrien County Circuit Court
Case No. 19-0067-CK
Defendant. Hon. Donna Howard

 

NOTICE OF REMOVAL TO THE UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF MICHIGAN

Please take notice that, pursuant to 28 U.S.C. §§ 1332, 1441 and 1446, the above-captioned
action, which is currently pending in the Circuit Court for the County of Berrien, in the State of
Michigan, is hereby removed by Defendant, Steven T. Mellinger, III, to the United States District
Court for the Western District of Michigan, Southern Division, by the filing of this Notice of
Rernoval. As grounds for removal, Defendant states as follows:

l. On or about March 22, 2019, Plaintiff, Glenn Doyle Beach, Jr., filed suit in the
Berrien County District Court, State of Michigan, in a case entitled Glenn Doyle Beach, Jr., v
Steven T. Mellinger III, Case No.: l9-0067-CK (“the State Court Action”).

2. Pursuant to 28 U.S.C. § l446(a), a complete copy of all the process and pleadings
received by Defendant in the State Court Action are attached hereto as Exhibit 1.

3. Defendant first received a copy of the Sumrnons and Complaint When the

Complaint Was served on April 3, 2019.

03082171 v1 1

 

Case 1:19-Cv-00307 ECF No. 1 filed 04/22/19 Page|D.Z Page 2 of 24

4. Pursuant to 28 U.S.C. § l446(b), this Notice of Removal is timely because it has
been filed within thirty (30) days after Defendant’s receipt of the Summons and Complaint.

5. There are no other Defendants named in this action.

6. This Court is the District and Division “embracing the place where [the State Court
Action] is pending.” 28 U.S.C. § l44l(a). The Circuit Court for the County of Berrien is located
in the Southern Division of the Western District of Michigan. 28 U.S.C. § 102(b)(l).

7. ` This action is removable to this Court pursuant to 28 U.S.C. § l44l(a) because it is
a civil action over which this Court has jurisdiction pursuant to 28 U.S.C. § 1332.

8. This Court has original diversity jurisdiction over this civil action pursuant to 28
U.S.C. § l332(a)(l) because this action is between citizens of different states, and the amount in
controversy exceeds the sum or value cf $75,000, exclusive of interest and costs.

COMPLETE DIVERSITY EXISTS

9. M: Plaintiff, Glenn Doyle Beach, J_r., is a citizen of Mississippi. For purposes
of diversity jurisdiction, a person is a “citizen” of the State in which he is domiciled_meaning
“physical presence in a place in connection with a certain state of mind concerning one’s intent to
remain there.” Miss. Band of Choctaw Ina'z`ans v. Holyfield, 490 U.S. 30, 48; 109 S. Ct. 1597; 104
L. Ed. 2d 29 (1989). Mr. Beach is a resident of the State ofMississippi, where he currently resides
and intends to remain. See Exhibit 1, Complaint, 11 2.

10. Defendant: As Plaintiff accurately recognizes, Mr. Mellinger is a citizen ofF_lM.
Mr. Mellinger currently resides in Florida and intends to remain there. See id. , 1l 3.

ll. Based on the above, complete diversity exists between Plaintiff and Defendant

pursuant to § 1332.

03082171 v1 2

 

 

Case 1:19-Cv-00307 ECF No. 1 filed 04/22/19 Page|D.S Page 3 of 24

THE AMOUNT IN CONTROVERSY EXCEEDS $75,000

12. Pursuant to 28 U.S.C. § 1332(a), upon information and belief, the amount alleged
to be in controversy exceeds the sum or value of $75,000, exclusive of interest and costs.

13. Notwithstanding that the jurisdiction requirements have been met, nothing in this
Notice of Removal should be construed as an admission that Plaintiff is entitled to any judgment
or relief in its favor for any amount of damages

14. c A Notice of Filing this Notice of Removal and a copy of this Notice of Removal
has been filed with the Berrien County Circuit Court, State of Michigan, as required by 28 U.S.C.
§ 1446(d). See Exhibit 2. Copies of the same will be served upon all counsel of record upon the
filing of this Notice.

WHEREFORE, Defendant hereby removes the State Court Action from the Berrien County
Circuit Court, State of Michigan, to this Honorable Court, and requests that this Court take

jurisdiction of this civil action to the exclusion of any further proceedings in the State Court,

Respectfully submitted,
MADDIN, HAUSER, ROTH & HELLER, P.C.

/s/ David M Saperstein
David M, Saperstein (P49764)
Attorneysfor Defendant
28400 Northwestern Hwy., 2nd Floor
Southfield, MI 48034
' (248) 827-1885 / (248) 359-6185 fax
DATED: April 22, 2019 dsaperstein@maddinhauser.com

03082171 v1 3

Case 1:19-Cv-00307 ECF No. 1 filed 04/22/19 PagelD.4 Page 4 of 24

 

CERTIFICATE OF SERVICE

I hereby certify that on April 22, 2019, l caused to be electronically filed the above
document(s) with the Clerk of the Court using the efiling system, which will send notification
of such filing to all counsel of record.

\

MADDIN, HAUSER ROTH & HELLER, P.C.
/s/ David M Saz)erstein
DAVID M. SAPERSTEIN (49764)
Attorneys for Defendant
28400 Northwestern Highway
2nd Floor - Essex Centre
Southfield, MI 48034
(248) 354-4030
dsaperstein@maddinhauser.com
Dated: April 22, 2019

 

 

 

03082171 v1 4

; _;';'_;1; '_';;. ,_'iA»;J'I;-i _\_; 4

Case 1:19-Cv-00307 ECF No. 1 filed 04/22/19 PagelD.B Page 5 of 24

UNITED STATES DISTRICT COURT
IN THE WESTERN DISTRICT OF MICHIGAN

 

 

 

SOUTHERN DIVISION
GLENN DOYLE BEACH, JR., Case No.:
Honorable
Plaintiff, Magistrate
vs.
STEVEN T. MELLINGER III, \ Removed From:
Individually, Berrien County Circuit Court
Case No. 19-0067-CK
Defendant. Hon. Donna Howard
INDEX OF EXHIBITS
Exhibit Description

 

l All process and pleadings filed in the State Court Action

 

2 Berrien County Circuit Court Notice of Filing Notice of Removal from
State Court to the United States District Court for the Western District
of Michigan

 

 

 

 

03082171 v1 5

Case 1:19-Cv-00307 ECF No. 1 filed 04/22/19 PagelD.€ Page 6 of 24

EXHIBIT 1

 

 

 

 

 

__Cas__e_1_: 19-_ C-_\/- -003_07 lE_CF No. 1 filed 04/22/19__ PagelD 7 Page 7 of 24
z ' '- Onginal Court j__ ~:v ` 2nd copy P|aintiff
`_ l 1s_t_`cr_:_py_- Defendant _ __: _ _3r_d copy R_e_tum

  

 

   
  
 

Approved __S_C_A ' '
s'rA're _ei=_ Mici-iioA __

 

 

 

 

 

 

 

CASE NO
2nd v
Courtadd_ress': ’ ’ __ _ _ _ - _ __ _ __ __ _ _11: __ _ _ 1_
811PortStrcct,lstFloorSaint.io_scph,M]_4_9085 " "_ ' » :: "" " 1 ' - ' »_ _ 2'6_9'~983 71171, `
Plaintifl’s name(s). sddress(es}, and telephone no(s)_.__ - .1 ` _" `~ ` Defe_ndant’s name(s)._- addrsss(es),__ and telephone notsj_:j
Glenn Doer Beach, Jr.._ 1 _ _ :__ _ ~ StcvenT Mciltnger,lli .; _ _
123 Higgins Rd ' ` 1 j` '11 ` 1 ~' ~ ' ‘ ' 58279 Lost Creelc_Lnj'

Sumrall, MS 3_9482_ Delray Beach, Flonda 33446

 

 

Plaintiff'sattor_ney,ba' " address. end sub“ "
Anthony J. Cala`m ci, E_sq.; P750 ' "
6800 W. Central Ave., SuiteE _:__
Tolcdo, Ohio 43617 1 `
(419) 376-1776

 

 

 

 

 

 

 

    

family members of the person(s) who aret subjecth the ' mpla t. 1

l:l There' is one or more bonding or resolved cases within the junsdl _ _ ___ y
the family _or family members of the person(s) who _a_re_ the subject of the complaint At_tach_ed' is a completed case inventory
(fcrm MC 21) listing those cases »

[:l lt is unknown _lf there are uending__i resolved cases within the jurisdiction of the family__ division of the circuit court involving
the family or tamin members _o_f_ the person(s) who are the subject of_ the complaint 1 _

  

 

 

Clv|l Case

 

g This' is a business case _in which ali or _pa ofthe action includes a business or commercial dispute under _MCL 600 8035.
l:l MDHHS and a_ contracted health plan may have a right to_ recover expenses _in` this case_.- l certify that notice and a __copy of
the complaint will be provided to'_1 MD|-i_l-|S n__d (i_f applicabie) th_`e` contracted health plan _ir_i accordance with MCL 400 _;-106(4).

 
  
  
 
 

E] There is no other pending br resoived.ioi action arising out
oomplaint.'_ 1 _

`l:lAcivii action behii`/een theE " "

been previouslyti|edin Ethis coil ';1_: " 1 `§~` _'.° ,. ; _ " COUrf Wli€t€

 

. Yo`u are being sued

_.-_'YOU HAVE_ 21 DAY8 after rec'ei
serve a copy on the other party or `

~serve'd outside this state) 11 '

3. if you do not answer _o_r_ take ther action within the time allowed judgment may ;'

» demanded_' in ' 1

 
 
  
 

 

   

   
  

 

___ __ ability or __if~yo_u require a foreign language interpreter
court proceedings please contact the court lmmediatel to__ make arrangements

 

 

 

 

 

 

 

 

 
 
 

Mc_o_i ii/ie)SUMMONS __

 

      
  
 
       
 
 

 

  
 
 
  

 

t l
ii
vi
:'|
' l
_-t

 

 

Case 1:19-Cv-00307 ECF No. 1 filed 04/22/19 PagelD.S Page 8 of 24

EXH|B|T "B"

STATE OF MICHIGAN
lN THE CIRCUIT COURT FOR THE COUNTY OF BER.RIEN

GLENN DOYLE BEACH, JR.,
Plaintiff,
v.

STEVEN T. MELLlNGER III,
individually,

Defendant.

FISHER_BROYLES LLP
By: Anthony J. Calamunci (P75076)
Amy L. Butler (P80450)
Attomeys for Plaintiff
6800 W. Central Avc., Unit E
Toledo, Ohio 43617
(419) 376-1776
/

There is no other civil action between these parties arising _<`>_ut
of thc same transaction or occurrence as alleged in this
Complaint pending in this Court, nor has any such action been
previously filed in this Court and dismissed or transferred
alter being assigned to a Judgc.
M.M
NOW COMES Plaintiff, GLENN DOYLE BEACH, JR. (“Mr. Beach”) and for his claims
against Defendant, STEVEN T. MELLINGER lII (“Mellinger”), states and avers as follows:
NATURE _OF THE ACTION
l. This is an action by Mr. Beach against Mcllingcr' for Breach of Contract arising
from Mellinger’s breaches of his obligations pursuant to a Written Financial Planning Consulting

Agreement (“Consulting Agreement”) executed by the parties. A copy of the Consulting

Agreement is attached as Exhibit “A” and is incorporated herein by reference.

 

 

 

Case 1:19-Cv-00307 ECF No. I filed 01722719 Page|D.Q Page 9 of 24

PARTIES, JURISDICTION AND VENUE
2. Mr. Beach is an individual who resides and resided at all times material to this
action in Lamar County, Mississippi.
3. Mellinger is an individual who currently resides in Palm Beach County, Florida.
Upon information and belief, Mellinge\r resided in Berrien County, Michigan at all times material
to this aetion. At all times material, Mellinger was and acted as a principal, agent, or other
authorized representative on behalf of Advanced Financial Strategies, Inc. (“AFS”), a non-party

to this action.

4. The amount in controversy herein exceeds $25,000.00 and is otherwise within this
Court’s jurisdiction.
5. Venue is proper in this county pursuant to a venue selection provision set forth in

Section ll.l of the Consulting Agreement that is the subject of this action,_»whereby the parties

consent to “exclusive jurisdiction and venue in the federal and state courts sitting in Berrien

County, Michigan.
GENERAL ALLEGATIONS
A. The Parries
6. Mellinger is an individual who holds himself out to the public as a financial

planning professional. Mellinger purports to hold expertise in, among other things, small business
finance and personal financial planning.

7. In December 2013, Mr. Beach was introduced to Mellinger, through a third party,
in the context of Mr. Beach’s interest in seeking out professional advice and consulting with

respect to his finances.

 

Case 1:19-Cv-00307 ECF No. 1 filed 04/22/19 Page|D.lO Page 10 of 24

8. Mellinger solicited Mr. Beach heavily. ln conversations with Mr. Beach, Mellinger
learned that Mr. Beach - for the first time in his lif`e - recently had acquired significant business
and financial success, yet he was generally inexperienced with respect to financial planning and
investing strategies.

9. Mellinger represented to Mr. Beach that he could provide consulting and advice
with respect to, among other things, Mr. Beach’s (a) financial planning structure, (b) business
economics and financial matters; and (c) tax strategies.

10. Based upon Mellinger’s representations, Mr. Beach agreed to engage Mellinger’s
services.

B. The Consulting Agreement

ll. On December 19, 2013, Mr. Beach and Mellinger executed the Consulting
Agreement.

12. Although the preamble language at the top of the first page of` the Consulting
Agreement purports to identify as parties to the written contract various business entities owned
and/or controlled by Mr. Beach and Mellinger respectively, the Consulting Agreement was
executed by Mr. Beach and Mellinger solely in their respective individual capacities As a result,
the Consulting Agreement is legally binding solely as to Mr. Beach and Mellinger in their
respective individual capacities.

13. Pursuant to Section l of the Consulting Agreement, Mellinger was obligated to
perform the following services:

[E]ngage in discussions and advice with [Mr. Beach], document
review and consultation or operational implementation . . . to review
[Mr. Beach’s] existing financial structure, business economic and
tax strategies . . . with the aim of exploring alternative structuring of

[Mr. Beach’s] financial structure, use of funds and other business
and financial considerations and strategies . . .

 

 

:_~i
`l
‘.-l
il
‘J,
>l
...
j‘i
'J

 

Case 1:19-Cv-00307 ECF No. 1 filed 04/22/19 Page|D.11 Page 11 of 24

14. However, the Consulting Agreement specifically precluded Mellinger from
soliciting or selling Private Offerings. Section 6.2 of the Consulting Agreement states:
Client hereby acknowledges that some investments
discussed by Mellinger with Client may be Private offerings and that
Mellinger has disclosed to Client and hereby confirms that
Mellinger is an Investtnent Adviser Representative with Eagle
Strategies and is thereby prohibited from soliciting or selling such
types of Private Of`ferings.
15. Although the Consulting Agreement specifically obligated Mellinger to provide
Mr. Beach with a wide range of financial advice and consulting services, Section 6.4 of the
Consulting Agreement specifically excluded from its scope any financial advice, consulting, or
planning services provided by or involving Stephen T. Mellinger, Jr., Mellinger’s father
(“Father”).
16. Seetion 6.4 of the Consulting Agreement states:
One such referral for Private Offering’s advice may ,be,, but
is not limited to, Stephen T Mellinger Jr., (“STMJr”) an Indiana
resident and the father of Mellinger. STMJr does advise on certain
types of Private Offerings independent of Mellinger. Client hereby
acknowledges that there is distinct difference between Mellinger
and STMJr, taking not of the similarity in same and Client shall not
consider or act to deem STMJr to be a party to this Agreement or a
joint venture, partner, agent or representative of Mellinger
whatsoever under this Agreement.
C. Mellinger Breaches the Consulting Agreement
17. During the term of the Consulting Agreement Mellinger breached the terms of the
Consulting Agreement by failing to provide Mr. Beach with any services of value, use, or benefit
with respect to Mr. Beach's personal or business finances.

l8. In particular, from December 2013 through 2016 Mellinger breached the

Consulting Agreement by failing to provide Mr. Beach with any sort of useful or beneficial

 

il
:l

 

Case 1:19-Cv-00307 ECF No. 1 filed 04/22/19 Page|D.12 Page 12 of 24

professional-level financial consulting, planning, or advice with respect to Mr. Beach’s existing
financial structure or business economic and tax strategies. During this time, Mellinger interfaced
with Mr. Beach only to the extent necessary to create the outward impression to Mr. Beach that
Mellinger was providing a professional service, in order to cause Mr. Beach to pay unjustified fees
that Mellinger invoiced pursuant to the Consulting Agreement.

19. For example, in December 2013 Mellinger purported to provide Mr. Beach with
professional advice with respect to a deferred benefits plan. However, there was absolutely no
value or utility to Mellinger’s advice that possibly could have justified the fees charged to Mr.
Beach,

20. Additionally, in .lanuary or February 2014 Mellinger advised and instructed Mr.
Beach to form several business entities under the guise of providing professional financial planning
services. Mr. Beach acted on Mellinger’s advice and instructions because Mellinger represented
that following his advice ultimately might yield significant financial benefits§.

' 21. In reality, there was absolutely no possibility of Mr. Beach realizing any type of
financial benefit by acting on Mellinger’s advice and instructions to form the aforementioned
entities. Mellinger’s advice was given solely to lead Mr. Beach into believing that Mellinger’s
advice was being given in connection with a professional, long-term financial planning strategy
on Mr. Beach’s behale

22. Separately, Mellinger advised Mr. Beach that he should make Traci Lynn Beach,
Mr. Beach’s spouse, a cc-owner of TLC RX, LLC (“TLC”), an entity that was wholly owned by
Mr. Beach, Mellinger’s advice was based upon his belief that a two-party limited liability

company would provide Mr. Beach with certain tax advantages.

 

 

 

 

Case 1:19-Cv-00307 ECF No. 1 filed 04/22/19 Page|D.13 Page 13 of 24

23. In fact, following Mellinger’s advice provided Mr. Beach with absolutely no tax
advantages

24. Mr. Beach suffered damages as a proximate result of Mellinger’s breaches of the
Consulting Agreement.

D. Mellinger’s Father \

25. Mellinger purported to provide TLC with tax planning services, by and through
several business entities bearing variations of the name “lntellectual Property Management
Services” (collectively, “IPMS”), which were principally owned and/or managed by Mellinger’s
Father.

26. TLC suffered hundreds of thousands of dollars or more in damages resulting from
Mellinger’s fraud involving IPMS. Because services provided by or involving Mellinger’s Father
are specifically excluded from the scope of the Consulting Agreement, TLC’s legal claims relating
to Mellinger’s fraud involving IPMS cannot be brought in the instant action and are, instead, the
subject of a separately-filed lawsuit styled TLC RX, LLC v. Steve Mellinger, et al., Case No. 2019-
CA-001015, which is pending in the Fifteenth Judicial Circuit in and for Palm Beach County,
Florida.

27. All conditions precedent to the filing of this lawsuit have occurred or have been
waived.

28. Plaintiff`, Mr. Beach has engaged the undersigned law firm and has agreed to pay
the undersigned attomeys’ f`eeS.

COUNT I
BREACH OF CONTRACT

Mr. Beach readopts and realleges his allegations set forth in paragraphs l through 28 above

as if fully set forth herein.

 

 

Case 1:19-Cv-00307 ECF No. 1 filed 04/22/19 Page|D.14 Page 14 of 24

29. This is an action by Mr. Beach against Mellinger for Breach of Contract based upon
Mellinger’s breaches of his obligations pursuant to the terms of the Consulting Agreement.

30. The Consulting Agreement is a valid, binding, and legally enforceable written
contract.

31. Mellinger breached his\obligations under the Consulting Agreement as set forth
herein.

32. Mr. Beach has suffered damages as a proximate result of Mellinger’s breaches of
his obligations under the Consulting Agreement.

WHEREFORE, Plaintiff, Glenn Doyle Beach, Jr. demands judgment against Defendant,
Steven T. Mellinger III for damages, prejudgment and post judgment interest, attomey’s fees and

costs, along with such other relief deemed just and proper.

DATED: March 22, 2019

FISHERBROYLES LLP

By: /s/Anthonv Calamunci
ANTHONY J. CALAMUNCI (P75076)
AMY L. BUTLER (P80450)
Attorneys for Plaintif`f
6800 W. Central Ave., Unit E
Toledo, Ohio 43617
anthony.calamunci@fisherbroyles.com
amy.butler@fisherbroyles.com
(419) 376-1776

 

 

 

 

Case 1219-CV-00307 ECF NO. 1 filed 04/22/19 Page|D.lB

Exhibit A j

Page 15 of 24

 

Case 1:19-Cv-00307 ECF No. 1 filed 04/22/19 Page|D.16 Page 16 of 24

Financial Planning Consultant Agreement

 

This Finsncial Planning Consultant Agreement (this “Agreement”) is made and entered
as ofDecember 19, 2013 into by and between Glenn Doyle Beach Jr. (“Client") and all of his or
her wholly or majority owned corporations limited liability companies and any joint ventures
and partnerships of which he or she is a joint venturer or partner, (collectively “Clieut Entities“)
and Stephen T Mellinger ill (“STM lll”). Advanced Finsncial Strategies, INC. (“AFS”) and all
of STM l[l’s wholly or majority owned corporations, limited liability companies and anyjoint
ventures and partnerships of which he or she is a venturer or partner (eollectively “STM 111
Enr:itliles"). STM Iil, AFS and STM 111 Entities are hereinafter collectively referred to as
“Me inger."

RECITALS

A. Client is engaged in business and seeks advice and consultation on financial
planning strategy alternatives in the U.S. and international economic environment;

B. Mellinger has small business and personal financial planning expertise;

C. Client desires for Mellingerto advise on alternative financial planning objectives.
- ' considerations and alternatives

NOW THER.EFORE, for good and valuable consideration receipt of which is hereby
acknowledged the Parties hereby agree as follows: ’ '

AGREEMENT

l. MM Client hereby agrees to the terms and conditions set
forth in this Agreement pursuant to which Client has requested Mellinger to engage in
. discussions md advice with Ciient, document review and consultation or operational
implenentation (collectively the “Consulting Services”) to review Client’s existing financial
planning structure, business economic and tax strategies (the “Strategies") with the aim of
exploring altemstive structuring ofClient’s tirmncial struet\ne, use of funds and other business
and financial considerations and strategies (the “Financia.l Planning Strrrtegies").

2. mg Mellinger hereby discloses, and Client hereby acknowledges that
Mellinger is an investment Adviser Representative with Eagle Strateg,ies, LLC (“Eagle
Stntegres”) a Registered lnvestment Advisory Hrm. Compensation'to Mellinger for the Services
hereunder shall be as set forth in Exhibit “A", attached hereto and incorporated herein by this
reference Client shall pay all fees earned for the Services rendered by Mellinger heremrder. to

§?.g]et.$tmtemies, and such fees are the only direct compensation Mellinger may receive from
ten

3- NQL'DJEJQ§$M£MQJIM£LMMMMAU Mellinsz invested
substantial time and money in developing the planning Strategies. The Financial planning

 

 

Case 1:19-Cv-00307 ECF No. 1 filed 04/22/19 PagelD.l? Page 17 of 24

Strategies know-how is therefore deemed to be proprietary and confidential and is provided by
Mellinger to Client subject to confidential trade secret use by Client as adapted to Client’s
existing business operations or implementation by Client ofany of the Financial Planning
Strategies. Accordingly, Client hereby agrees not to disclose any ofthe Financial Planning
Strategios, including any methods or procedures recommended by Mellinger as a Strategy to any
third party who is not an accormtant or attorney or an employee agent, member, ohicer, director
or shareholder with Client and subject to the terms and conditions of this Agreement, including
without limitation, any third person ' 'vidual or entity who or thatcan be considered a
competitor of Mellinger. Client may ‘sclose the planning Strategies under consideration by
Client to Client's CPA, attorney or ernployee, agent, member, officer, or director with Client
withaneedtoknowandwho iscausedbyClierutobesubjectto thetermsandconditions ofthis

The Strategies and Financial Plannrn.g Strategies recommended to Client underthis Agreement
are subject to review and approval by Client’s CPA, tax or other attomcys and other financial
advisors, subject to the Non-Dlsclosure provisions of this Agreement

4.1 The consultations and advice to Client under this Agreement do gt
involve the preparation of any offering for an investment opportrmity, tax preparation or
state or federal tax nling document including without lirnitation, any books ofancount,
federal orstatetaxretrnns,willsortrusts,ortheadvice orpreparing oraidinginthc
preparation of any contract or any documents in any court proceeding.

4.2 As a part of the development ofthe Stratcgies, Mellinger has provided
Client with information that includes financial projections spread sheets and pro forums
that are for the propose of aiding Client in assessing whether or not to adopt and
implement any ofthe Financial Planning Strategies. Any tinancial projections provided
a a part ofthe Strategies depend on various assumptions which may prove to be
incorrect There is no asstu'ance that actual events will correspond with such assumptions
Future results and Client’s Financial Planning Strategies actual outcomes are impossible
to predict with any reel accuracy and no representation or warranty ofany kindis made
by Mellinger, or its representatives including, without limitation, Stephen ’1` Melllngcr,
Jr., respecting the current or future accrnacy or completeness of, and no representation rs
to be inferred from, such projections

5. REMML As a part ofthe Services, Mellinger may horn time to
time, recommend certain independent contractor third party advisors such as CPAs, attorneys,
Third Party Administrators, Foundations or other professionals or compmes (collect:ivcly the
“Referrals") to aide in the implementation of any Financial Planning Strategies that may be
recommended by Mellinger and selected by Client to facilitate the implementation of a Financial
Planning Strategy. The decision to engage any of the Referr~als shall be made in the sole
discretion of Client. All engagements by Client of any Referrals shall not be or be deemed to be
apartofthe Servicesprovidedunderorpursuam to thisAgreement. Payrnentofanyandallfees

 

Case 1:19-Cv-00307 ECF No. 1 filed 04/22/19 Page|D.lS Page 18 of 24

charged or earned by Referrals shall be the responsibility of Client and Mellinger shall not be
paid or participate whatsoever in any such fees charged or earned by Referrals.

6. mr '-rr¢, l ' z r~.`. ,' ' el , . .' . -. Cll€nf is entitled (b|.lf
not bound) to accept as genuine any verbal, general conversations with Mellinger regarding
certain investments Client is not, however obliged to act on any such investment so discussed
and should not act on any investment so discussed without first conducting Client’s own due
diligence and obtaining Client’s own,\independent mivice nom client’s own investment tax and
financial advisors on any such divestment so discussedl

y 6.1 A security (“Security”) is defined herein as any proof of ownership or debt
thathasbeenassigned a valueandmaybesold.A Security includes notes, stocks, bonds,
debentures and any instrument commonly known as a aecurity. A private placement
(“Private Offering”) is detined herein as the offer and sale of atty Security not involving a
public oti`ering. Private Offerings are not the subject of a registration statement filed with
the SEC under the 1933 Aet. To qualify as a Private Oft°ering, an offering by an issuer
must meet either the requirement of Sections 3(b) or 4(2) ofthe 1933 Act as developed
through SEC interpretation and court decisions or must follow the conditions set out
under chulation D of the 1933 Act.

     

6.2 Client hereby acknowledges that some investments discussed by Mellinger
with client may be Private orran and that Mellinger has disclosed to crim and
hereby confirms that Mellinger is an Investment Adviser Represcntative with Eagle
Strategies and is thereby prohibited from soliciting or selling such types of Private
Offeringa.

6.3 ln the event that Client expresses any interest in any such type ofPrivate
Od°erings. Mellinger may but is not obligated to provide Client with the names cf third
party referrals who may assist Client in assessing or nnther pursuing these types of
private Otfen'ngs independent of any involvement of Mellinger under this Agreement or
otherwise

6.4. One such referral for Private Offering’s advice may be, but is not limited
to, Stephen T Mellinger Jr., (“S'I'M.lr") an indiana resident and the father of Mellinger.
STMJr does advise on certain types 'ot`Private Offerings independent of Mellinger.
Client hereby acknowledges that there is distinct difference between Mellinger and
STMJr, taking note ofthe similarity in name and Client shall not consider or act to deem
S’lM.ir to be a party to this Agreement or a joint venturer, parmer, agent or representative
of Mellinger whatsoever trader this Agreement

 

 

 

Case 1:19-Cv-00307 ECF No. 1 filed 04/22/19 Page|D.lQ Page 19 of 24

7- intimidat-

7.1 Client hereby agrees to indemnify (this “lndemnity”) and hold
harmless Mellinger, Advanced Financial Stretegies, Inc., Bagle Stmtegies, LLC,
New York l..it'e bisurance Company, its ofticers, directors shareholders agents
employees and assigns, including all of its related cntities, including without
limitation, NYLIFE Securities, LLC, and any and all other companies Mellinga~
may represent and Mellinger’s Enors and Omissions Insurance Carrier and its
policies (ccllectively the “Indernnitees”) from and against any claim, loss,
damage, action and cause of action described below which Mellinger may sustain
or incur, including costs of defense, attorneys fees and costs of suit, as a
consequence of (a) any implementation of any Financial Planning Strategy or
Sttategy implemented by Client under this Agreement; (b) any investment or
Registered Investment made by Client and discussed with Mellinger pursuant to
Section 6, hereof; (c) any action or recommendation or fee dispute arising from
Client engaging or acting upon the professional advice of a Profeesionai Referral
pursuant to Section 5, hereof; or (c) any engagement by Client ofor agreement
entered into by Client with STMJr.

7.2 Indemnitees shall give Client written notice of any clairn, action or
cause of action, which may or might arise under this lndemnity and Client shall
promptly provide such Indemnitee with reasonable representation and costs of
defense to defend such claim, action or cause of action.

§gigg. Any notioe. demand, or request with respect to this Agreement shall be

in writing and shall be effective only if rt is delivered by personal service. by air courier with
receipt of delivery, by electronic mail by facsimile, or mailed, certified mail, return receipt
requested postage PNDGid. to the address set forth above. Such communications shall be
effective when they are received by the addremee; but if sent by certified mail in the manner set
forth above, they shall be effective five (5) days alter being deposited in the mail. Any party
may change its address for stroh communications by giving notice to the other party in
conformity with this section Notices shall be sent to the following addresses:

Mellinger Stephen T. Mellinger, lll

1480 Stonecreek `Drive

Niles, MI 49120

Tel: (269) 262~0164

Email: steve@ advancedlimncialstrategies.com

 

 

Case 1:19-Cv-00307 ECF No. 1 filed 04/22/19 Page|D.ZO Page 20 of 24

Client:

(NAME): Glenn Doyle Beach Jr.
675 US HWY 98 W

Hattiecburg, MS 39402

Tel: ( )___ - __

Fax: ( ] \-

________.

Email: @

9. Lgdggn_d_ent_(&gtgggrjl_e_at_rg@p. Contractor‘s relationship with Client rs that
of an independent contractor, and nothing' m this Agreement' rs intended tc, or should be

construed to, create a partnership, agency, joint venture, or employment relationship This
Agreement is a personal services agreement as to the Services provided by Mellinger under this

Agreement

10. Ng_Ag§ngy. Mellinger is not Client’s agent or representative and has no authority
to bind or commit Client to any agreements or other obligations

ll. Mi

ll lsia_em_s_l.sn._lmsd_rctmand_nnnmnns_£ess This Asw¢mentshallb¢

11.2

governed by and construed' m accordance with the laws of the State of
Michigan, without regard to its choice of law principles The parties consent
to exclusive jurisdiction and venue in the federal and state courts sitting in
Berrien County, Michigan. In any action or suit to enforce any right cr
remedy under this Agreement or to interpret any provision of this Agreement,
the prevailing party shall be entitled to recover its reasonable attomey’s fees.
costs and other expenses

Humsial_i’_hrm'utenerssmen_t~i`his Agreement may 01 may mt be
accompanied by a separate Financial Planning Agreement by and among
Eagle Strategies, LLC, Client and Mellinger. ln the event that Client and
Mellinger were to enter into a separate written agreement with Eagle
Strategies, then in that event: a) that agreement shall be and become an
exhibit to this agreement, and incorporated herein by reference; and b) any
conflict in any provision in that agreement and this Agreement, the provision

of the Eagle Strategies, LLC Financial Planning Agreement shall be
controlling

l 1.3Entig_Agrg_emgg. Except as provided in Section l l.2, hcreinabove, this

Agreement including the Exhibits. constitutes the entire tmderstanding and
agreement of the parties with respect to its subject matter and supersedes all
pnor and contemporaneous agreements or understandings inducements or

 

 

Case 1:19-Cv-00307 ECF No. 1 filed 04/22/19 Page|D.21 Page 21 of 24

conditions express or implied, written or oral. between the parties

l l.4Am_mdmg;t_gM_\\/Ji_v@. Any tenn or provision of this Agreement may be
amended and the observance of any term of this Agreement may be waived,
only by a writing signed by the party to be bound. The waiver by a party of
any breach or default in performance shall not be deemed to constitute a
waiver of any other or succeeding breach or default. The failure of any party
to enforce any of the provisions hereof shall not be construed to be a waiver
of the right of such party thereaiter to enforce such provisions

l l.S§§y@_ility, Ii` any provision of this Agreement is held by a cotn't of lawto
be illegal, invalid or unenforceable, (a) that provision shall be deemed
amended to achieve as nearly as possible the same economic effect as the
original provision, and (b) the legality, validity, and enforceability of the
remaining provisions of this Agreement shall not be affected or impaired
thereby.

1 l nw This Agreement shall be binding upon, and inure to the
benefit of. the successors executors, heirs, representatives administrators and
permitted assigns of the parties hereto.

IN WlTNESS WHEREOF, the parties have executed this Agreement effective as of the
day and date first above written.

 

seephenrmening¢rur .

 

Case 1:19-Cv-00307 ECF No. 1 filed 04/22/19 Page|D.22 Page 22 of 24

EXHIBIT 2

 

Case 1:19-Cv-00307 ECF No. 1 filed 04/22/19 Page|D.23 Page 23 of 24

STATE OF MICHIGAN

IN THE CIRCUIT COURT FOR THE COUNTY OF BERRIEN

GLENN DOYLE BEACH, JR.,

Plaintiff,
vs.

STEVEN T. MELLINGER III,
Individually,

Defendant

Case No. l9-OO67-CK
Hon. Donna Howard

 

FISHERBROYLES LLP

ANTHONY J. CALAMUNCI (P75076)
AMY L. BUTLER (P80450)

Attorneys for Plaintiff

6800 W. Central Ave., Unit E

Toledo, OhiO 43617

(419) 376-1776
anthonv.calamunci@fisherbrovles.com
amv.butler@f`lsherbroves.com

MADDIN HAUSER ROTH & HELLER,
P.C.

DAVID M. SAPERSTEIN (P49764)
MARY C. ARETHA (P78825)

Attorneys for Defendant

28400 Northwestern Hwy, 2nd Floor
Southf`ield, MI 48034

(248) 354-4030

(248) 359-6185 Fax
dsaperstein@rnaddinha\`lser.com

 

NOTICE OF FILING OF NOTICE OF REMOVAL FROM THE BERRIEN COUNTY
CIRCUIT COURT TO THE UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF MICHIGAN

PLEASE TAKE NOTICE that the Notice of Removal of the above-captioned case from

 

the Berrien County Circuit Court to the United States District Court for the Westem District of

Michigan, Southern Division, a copy of Which is attached hereto as Exhibit 1, Was electronically

 

filed on Apri122, 2019, with the Clerk of the United States District Court for the Western District
of Michigan, Southern Division. Pursuant to 28 USC l446(d), this Court shall not proceed further

unless or until the Case is remanded

03082105 v1 1
06196-0372

gi
..
ii
E;
fl

l
‘-l
.'l

 

Case 1:19-Cv-00307 ECF No. 1 filed 04/22/19 Page|D.24 Page 24 of 24

Respectfully submitted,

MAD;@I:A SER, ROTH & HELLER, P.C.
By: `M

David M. Saperst (P49764)
Attorneysfor Defendant
28400 Northwestern Hwy., 2nd Floor
Southfield, MI 48034
(248) 827-1885 /(248) 359-6185 fax
DATED: April 22, 2019 dsaperstein@maddinhauser.corn

 

 

PROOF OF SERVICE

I served Notice of Filing of Notice of Removal and this Proof of Service upon the attorneys Of
record and/or parties in this case on April 22, 2019. I declare the foregoing statement to be true to the
best of rny information, knowledge and belief.

 

IU.S. Mail U Fax
Cl Hand Delivered Cl Messenger
Cl Express Mail Private Cl Other: Electronic eiile System
/s/
Kathleen Mitzner
03082105 v1 2

06196-0372

 

